17‐3326‐cv 
Mara v. Rilling et al. 

                                                                  In the 
                        United States Court of Appeals
                                                for the Second Circuit
                                                                             
 
                        AUGUST TERM 2018 
                                    
                          No.  17‐3326‐cv 
                                    
                           JOHN MARA, 
                         Plaintiff‐Appellee, 
                                    
                                  v. 
                                    
         STEPHEN RILLING, EDWARD NOOK, FREDERICK HINE, 
                       Defendants‐Appellants, 
                                    
  GARY MACNAMARA, MICHAEL GAGNER, ANTONIO GRANATA, JASON 
TAKACS, TOWN OF FAIRFIELD, FAIRFIELD UNIVERSITY, PATRICK CLEARY 
                            Defendants.* 
                                    
                                           
                                    
          On Appeal from the United States District Court 
                  for the District of Connecticut 
                                           
 
                    ARGUED: SEPTEMBER 5, 2018 
                       DECIDED: APRIL 9, 2019 
                                           
                                    
Before: SACK, RAGGI, and CHIN, Circuit Judges. 

                                                           

* The Clerk of Court is directed to amend the caption as set forth above. 
                                                                            

                           ________________ 

      On  interlocutory  appeal  from  an  order  denying  summary 
judgment entered in the United States District Court for the District 
of  Connecticut  (Chatigny,  J.),  defendants  contend  that  they  are 
entitled  to  qualified  immunity  from  plaintiff’s  suit  charging  them 
with  violating  the  United  States  Constitution  and  Connecticut  state 
law in investigating and arresting plaintiff for assaulting a guest at a 
college New Year’s Eve party. Defendants prevail because (1) plaintiff 
was not under arrest when interviewed by police on January 2, 2013, 
and, thus, police did then not need probable cause to question him; 
(2) probable cause for plaintiff’s February 22, 2013 arrest warrant was 
established  by  a  non‐defective  eyewitness  identification  without 
regard  to  plaintiff’s  allegedly  coerced  statements;  (3)  plaintiff’s 
statements not being necessary to establish probable cause, he cannot 
claim their use in violation of the Fifth Amendment; and (4) the police 
procedures  used  at  plaintiff’s  interview  were  not  so  egregious  or 
shocking  as  to  violate  Fourteenth  Amendment  due  process  or  to 
support a state claim for intentional infliction of emotional distress. 

      REVERSED.  

                           ______________ 

                           THOMAS  GERARDE,  ESQ.,  Howd  &  Ludorf, 
                           LLC, Hartford, Connecticut, for Defendants‐
                           Appellants. 

                           ANDREW  BRUCE  BOWMAN,  ESQ.,  Westport, 
                           Connecticut, for Plaintiff‐Appellee. 

                                             



                                     2 
                                                                                                

REENA RAGGI, Circuit Judge: 

              Plaintiff John Mara (“Mara”) sued Fairfield, Connecticut police 
officials  Stephen  Rilling,  Edward  Nook,  and  Frederick  Hine 
(appellants here) as well as other members of that police department 
and the Fairfield University Security Office, for alleged violations of 
the Constitution and state law in connection with a 2013 investigation 
that led to Mara being criminally charged with assault and disturbing 
the peace, charges that were eventually dismissed.  Specifically, Mara 
sued defendants for false arrest, coercive interrogation, and malicious 
prosecution  in  violation  of  the  Fourth,  Fifth,  and  Fourteenth 
Amendments,  see  42  U.S.C.  § 1983,  as  well  as  for  parallel  state  law 
claims of false arrest, false imprisonment, malicious prosecution, and 
intentional infliction of emotional distress.  Defendants Rilling, Nook, 
and Hine here appeal from that part of an order entered in the United 
States District Court for the District of Connecticut (Robert Chatigny, 
Judge) on September 30, 2017, which denied them summary judgment 
based on qualified immunity. See Mara v. MacNamara, No. 14‐cv‐1095, 
2017 WL 4368612 (D. Conn. Sept. 30, 2017).1   

              For  the  reasons  stated  herein,  we  conclude  that  the  record, 
viewed  most  favorably  to  Mara,  demonstrates  defendants’ 
entitlement to qualified immunity as a matter of law because (1) Mara 
was  not  under  arrest  when  initially  interviewed  by  the  police  on 
January 2, 2013, and, thus, police did not then require probable cause 
                                                           

1 The district court granted summary judgment to Fairfield Police Chief Gary MacNamara, 
Lieutenant Michael Gagner, Sergeant Anthony Granata, and Detective Jason Takacs.  See 
Mara v. MacNamara, 2017 WL 4368612, at *7–8.  Plaintiff does not challenge that decision 
here and, thus, we have no occasion to review it now.  The remaining defendants, Fairfield 
University  and  its  employee  Patrick  Cleary,  were  earlier  dismissed  by  stipulation  on 
February 11, 2016.  Accordingly, this opinion hereafter uses “defendants” to reference only 
appellants Rilling, Nook, and Hine. 


                                                              3 
                                                                               

to question him; (2) probable cause for the February 22, 2013 warrant 
authorizing  Mara’s  arrest  was  established  by  a  non‐defective 
eyewitness identification without regard to Mara’s allegedly coerced 
statements;  (3)  Mara’s  statements  not  being  necessary  to  establish 
probable  cause,  he  cannot  claim  their  use  in  violation  of  the  Fifth 
Amendment; and (4) the police procedures employed during Mara’s 
interview were not so egregious or shocking as to violate Fourteenth 
Amendment  due  process  or  to  support  a  claim  for  intentional 
infliction  of  emotional  distress.  Accordingly,  we  reverse  the 
challenged  order,  and  direct  the  entry  of  judgment  in  favor  of 
defendants. 

                              BACKGROUND 

        Because  Mara  claims  that  police  acted  unlawfully—even 
shockingly—in conducting the investigation leading to his arrest and 
prosecution,  we  discuss  that  conduct  in  some  detail  preliminary  to 
explaining why Mara’s claims fail. The following facts are undisputed 
or viewed in the light most favorable to Mara. 

   I.       The Blackman Assault and Initial Investigation 

        In the course of a 2012 New Year’s Eve party held at a private 
home in Fairfield, Connecticut, and attended mostly by vacationing 
college  students,  someone  hit  Philip  Blackman  in  the  head  with  a 
large  bottle,  fracturing  his  skull  and  causing  a  severe  brain 
hemorrhage. 

        While  Blackman  was  undergoing  surgery  on  the  morning  of 
January  1,  2013,  his  father  reported  the  attack  to  Fairfield  police, 
prompting  defendants  Rilling  and  Nook  to  respond  to  St.  Vincent 
Hospital.    The  detectives  there  spoke  with  three  of  Blackman’s 
friends—Dennis DePalmer, Dan Langlais, and James Hansen—who 
                                      4 
                                                                                 

stated  that,  at  about  12:30  a.m.,  they  had  seen  unknown  persons 
shoving Blackman out of the house where the party was being held.  
Langlais  went  to  his  friend’s  aid,  but  when  the  fracas  ended, 
Blackman was lying on the ground unconscious.  None of the three 
friends  had  direct  knowledge  of  how  Blackman was  injured.    They 
could report only that they had heard “[s]omeone” at the party state 
that  Blackman  had  been  hit  over  the  head  with  a  bottle  by  “Jack 
Mara,”  the  plaintiff,  who  was  then  a  senior  at  Fairfield  University.  
App’x 404–05. 

       Rilling and Nook then proceeded to 1027 Fairfield Beach Rd., 
the  site  of  the  party,  and  spoke  with  its host,  Rachel  Chase.    Chase 
told the detectives that various uninvited persons had arrived during 
the party and that things had gotten out of hand, with someone whom 
she did not know being hit over the head with a bottle. 

       At the Chase residence, the detectives also spoke with David 
O’Brien.    He  reported  attending  the  prior  night’s  party  with  his 
brother Darren. Darren had recovered the black Freixenet champagne 
bottle used to hit Blackman, which David O’Brien produced for the 
police later that day. Meanwhile, David O’Brien stated that another 
party guest, Luke Kazmierczak, had actually witnessed the Blackman 
assault. 

       Later on January 1, Darren O’Brien went to the Fairfield police 
station where he told Rilling that, at the prior night’s party, shortly 
after midnight, he observed an altercation among people he did not 
know.  At some point, he saw a champagne bottle roll on the ground 
and heard people yelling that someone had been hit with the bottle. 
Seeing Blackman, a friend of his brother David’s, lying on the ground, 
Darren O’Brien grabbed the bottle and gave it to his brother for safe 
keeping.    Darren  O’Brien  told  Rilling  that  his  friend,  Luke 
                                       5 
                                                                             

Kazmierczak,  had  witnessed  Blackman’s  assault  and  that 
Kazmierczak  and  the  O’Brien  brothers  had  given  chase  when  the 
assailant started running from the party down Fairfield Beach Rd. On 
that road, the O’Briens and Kazmierczak encountered a group of men 
walking toward the party.  One man was shirtless, and Kazmierczak 
identified him to the O’Briens as the person who had hit Blackman 
with a bottle. 

         On  January  1,  Kazmierczak,  a  student  at  the  University  of 
Wisconsin, came to the Fairfield police station and confirmed that he 
had  seen  the  prior  night’s  assault  on  Blackman.    He  described  the 
assailant as a white male in his 20s, with short, dark hair, who ran east 
on  Fairfield  Beach  Rd.  towards  Reef  Rd.    As  Kazmierczak  and  the 
O’Brien  brothers  gave  chase,  they  saw  persons  walking  toward  the 
party.    Kamierczak  recognized  one  of  the  men—who  was  shirtless, 
highly  intoxicated,  and  acting  out  of  control—as  Blackman’s 
assailant.  Shown a six‐photo array that included Mara’s four‐year old 
freshman  photograph,  Kamierczak  identified  another  individual  as 
Blackman’s assailant, reporting 70% certainty.  Police contacted that 
person and determined that he was not at the Chase party. 

   II.       Mara’s Police Interview 

         On the evening of January 1, Mara’s mother called the Fairfield 
police to report that her son was receiving threatening text messages 
from Blackman’s friends, accusing him of committing the New Year’s 
Eve assault.  Mara then also spoke with Rilling, and the two agreed to 
meet at the Fairfield police station the next day at 5:00 p.m.  Prior to 
the  meeting,  William  Heller,  an  attorney  for  Mara’s  father,  called 
Rilling.  Rilling told Heller that the police viewed Mara as a witness, 
not a target, and that Mara did not need an attorney at the meeting.  


                                      6 
                                                                                                         

Heller told Rilling that Mara’s father would likely accompany his son 
to the meeting. 

              On January 2, rather than wait for Mara to come to the police 
station, Rilling, Nook, and their supervisor, defendant Sergeant Hine, 
went  to  Fairfield  University at approximately 4:00  p.m.,  deciding  it 
would  be  to  their  advantage  to  interview  Mara  there.  The  officers 
were  dressed  in  plain  clothes  and,  although  armed,  none  ever 
displayed a weapon in dealing with Mara that day.  As Mara emerged 
from  class,  he  saw  police  cars  parked  behind  his  own  vehicle.  
Defendants,  along  with  University  Safety  Officer  Patrick  Cleary, 
approached Mara and asked if they could speak with him on campus 
rather than later at the police station. Mara agreed, traveling to the 
university’s Public Safety Office in Cleary’s vehicle.2  Defendants told 
Cleary not to let Mara use his cell phone en route.3 

              At  the  Public  Safety  Office,  Mara  was  interviewed  in  a  small 
room, with Rilling and Nook at a table and Mara seated in a corner.  
Hine observed the interview on a computer in an adjacent room.  The 
entire exchange lasted approximately one hour and twenty minutes 
and was videotaped.  The tape shows that Mara was never restrained 
or subjected to any physical force during the interview and that he 
and the officers maintained calm demeanors throughout. 

                                                           

2  Detective  Rilling  testified  at  his  deposition  that  he  offered  Mara  the  choice  of  driving 
himself  to  the  Public  Safety  Office  or  having  School  Officer  Cleary  drive  him,  and  that 
Mara chose the latter.  Because it is not clear from the record whether this fact is disputed, 
we accord it no weight in viewing the facts most favorably to Mara. 

 Although Sergeant Hine disputes such an order, in viewing the facts most favorably to 
3

Mara, we assume it was given. We note only that nothing in the record indicates whether 
Mara ever sought to use his cell phone when with the police on January 2. 

 


                                                              7 
                                                                                                      

              At the outset, defendants obtained basic pedigree information 
and photographed Mara—explaining that “so many people” were at 
the New Year’s Eve party under investigation that “we’re just taking 
a picture of everybody.” App’x 353.4  Rilling then advised Mara that 
he did not have to talk with the officers and could leave at any time.5  
Mara indicated that he understood.  At no time thereafter did Mara 
decline to answer questions or seek to leave. 

              Asked to recount what he had heard about the events of New 
Year’s Eve, Mara stated that he had “heard that a kid got knocked out, 
with maybe a beer bottle,” but professed not to know much about the 
assault except that the victim’s friends “were really upset that night 
[be]cause they thought that I [i.e., Mara] did it.”  Id. at 354–55.  Mara 
said that why they thought he did it “is beyond me.”  Id. 

              Mara told police that he first learned that he was the suspected 
assailant  when  he  was  leaving  the  party,  at  which  time  other 
partygoers came up to Mara, his older brother Sean, and three friends, 
“[g]etting in our face, saying that I did it” and was “dead.” Id. at 355–
56.6  Sean Mara tried to defuse the situation, assuring the accusers that 
his  brother  “had  nothing  to  do  with”  the  assault.  Id.  Mara 
acknowledged that he was himself “yelling back” at the crowd, which 


                                                           

4 In some instances, what can clearly be heard on the videotape differs from the transcript 
provided  to  the  court.  The  discrepancies  are  of  no  import  to  this  decision.    Except  as 
otherwise noted all quotations in this opinion derive from the videotape itself. 

5 Specifically, Rilling told Mara: “You know that you can get up any time to leave.  You 
don’t have to talk to us.  You can just say ‘I don’t want to talk to you anymore,’ get up and 
leave and no matter what.” App’x 354.   

6  Mara  subsequently  provided  defendants  with  the  name  of  these  friends,  who  were 
interviewed by the police. 


                                                              8 
                                                                                

got his brother “really . . . upset.” Id. at 355.  Eventually, Mara and his 
friends walked away, going to a friend’s house. 

       Mara told defendants that he, his brother, and their friends had 
arrived  at  the  party  around  1:00  a.m.,  and  remained  only  about 
twenty minutes.  Mara stated that he had already had “a lot” to drink 
at an earlier party and at a local bar.  Id. at 357.  He had no recollection 
of seeing an argument at the party, explaining that “[e]ven when my 
brother said that to me.  I um, I don’t know, I don’t remember it. . . .  
I don’t know if it’s because I drank so much, but I just don’t remember 
it.” Id. at 358.  Mara stated that it was only the next day, in speaking 
with his roommate, that he learned that “this kid Phil,” whom Mara 
had met “once or twice,” had been hit with a bottle, and that Phil’s 
friends, who thought Mara had done it, were asking for his cell phone 
number and the kind of car he drove in order to “vandalize” it.  Id. at 
359.  Mara insisted he had “no idea” how he came to be suspected of 
the  assault,  id.  at  363,  a  position  he  maintained  throughout  the 
interview.  Specifically, he did not know “how someone could think 
that  it  was  me  if the  kid  was  knocked out  before  I  even got  to  that 
house.  How my name was brought into it with all these kids there, I 
don’t know.”  Id. at 362. 

       At about that time—some twenty minutes into the interview—
Rilling told Mara that, although the police were “not accusing [him] 
of  anything,”  he  needed  to  understand  that  the  interview  was  “the 
only opportunity” he had to volunteer an account of the prior night’s 
events.  Id.  at  363.    Thereafter,  police  would  examine  evidence, 
including  any  videotapes  of  the  party  and  any  fingerprints  on  the 
bottle  used  in  the  attack,  and  if  it  incriminated  Mara,  he  could  be 




                                       9 
                                                                                           

arrested.7    Rilling  then  went  further  and  stated  that  witnesses  had 
already identified Mara as Blackman’s assailant: “Do you realize that 
there’s  people  that  don’t  even  know  you  that  picked  you  out  of  a 
lineup?”  Id. at 365.  That was not the case.  Indeed, defendants knew 
that  the  only  then‐known  eyewitness  to  the  assault,  Luke 
Kazmierczak, had not identified Mara when shown his photograph in 
an array. 

              Defendants then asked Mara about the threatening calls he had 
received.  He reported that when one caller told him “you[’re] dead,” 
Mara stated: “I don’t know why you guys think that I hit your friend 
but I didn’t do that,” to which the caller replied, “we have witnesses” 
and threatened Mara with a beating “real soon” before hanging up.  
Id. 

              Rilling reiterated that the interview was Mara’s opportunity to 
“wipe the slate clean” and to admit “‘I got into a fight and hit him [i.e., 
Blackman]  with  a  bottle.’”  Id.  at  366.    Rilling  explained  why  it  was 
important that Mara “be truthful” now: “[I]f for some reason this did 
happen, it just looks better to say ‘you know what, . . . I did this thing 
[i.e., hit Blackman with a bottle]; I don’t act this way when I’m [not] 
drunk’”; it would “look[] a lot worse” if “it took 5 times” before Mara 
“came clean” because that would suggest he had “no remorse.”  Id. 

              Rilling  then  suggested  that  Mara  might  not  remember 
everything  that  happened  the  night  before  because  he  had  been 
drinking—a point Mara himself had made earlier. See supra at 9.  Mara 
agreed that sometimes he did not have a full memory of times when 
he was drinking, but he rejected Rilling’s suggestion that he might be 
                                                           

7 As Rilling’s affidavit in support of Mara’s arrest warrant would subsequently report, no 
fingerprints were recovered from the bottle. 


                                                              10 
                                                                                 

an angry drunk, saying, “I just have a lot of fun when I drink.” Id. at 
366–67. 

              Rilling  told  Mara  that  “everything”  police  had  so  far  was 
“pointing  to”  him  as  Blackman’s  assailant,  and  if  Mara  “just  [kept] 
saying ‘I didn’t do it, I didn’t do it, I didn’t do it,’ it’s not going to look 
good.” Id. at 367.  What would “look good” would be if Mara said, 
“you  know  what,  you’re  right,  I  f‐‐‐ed  up,  I  can’t  believe  that  it 
happened.” Id.  Rilling suggested that Mara might simply have been 
trying to help out a friend who was caught up in a fight where things 
got out of control.  He told Mara, “I think you kinda know a little bit 
more than you’re saying, and I want you to understand why we’re 
trying to talk to you here and why we’re spending the time.” Id. 

              Mara  replied  that  he  “respect[ed]  that  but—,”  whereupon 
Rilling  changed  course  and  asked  Mara  about  his  clothing  on  New 
Year’s Eve. Id.  Mara described khaki pants and a gray‐striped black 
shirt, but stated that he was bare‐chested walking to the party because 
his shirt was wet from a spilled drink.8 

              After  the  detectives  asked,  and  Mara  responded  to,  more 
questions  about  the  party  and  its  aftermath,  Nook  again  told  Mara 
that  police  would  be  checking  area  surveillance  cameras  for 
depictions of the Blackman assault, and reiterated the importance of 
Mara not waiting until the police developed evidence to arrest him 
before  providing  a  truthful  account  of  the  night’s  events.  Nook 
indicated (1) that it would hardly be unusual for a young man who 
was drinking to get into a fight, (2) that judges presented with such a 
situation would take into account that the young man was a college 

                                                           

8 This comported with Kazmierczak’s report of a shirtless assailant. 


                                                              11 
                                                                                                        

student with a great career ahead of him, and (3) that police would 
“go to bat” for someone who was “a man” and “owned up” to what 
he did.  Id. at 372.  On the other hand, if Mara, with “a straight face” 
and no show of emotion, simply insisted over and over again that he 
had no role in the fight, it would look like he was “a sociopath,” who 
had acted with “an evil mind.” Id.9 

              Rilling then observed that if Mara were arrested, he would face 
felony  charges  because  a  bottle  used  to  hit  someone  over  the  head 
would  be  considered  a  deadly  weapon.    That  would  mean  Mara’s 
“career here at school is over” and “probably, actually, not probably,” 
he would serve jail time.  Id.  Rilling stated that “[n]o one wants to see 

                                                           

9 Nook’s statement reads in pertinent part as follows: 

              I have to go back, go to the house and look at the surveillance. . . . So . . . 
              this  is  the  chance  to  say—everyone  at  a  certain  point  in  time  that’s 
              probably  a  young  man  drinks  and  gets  into  fisticuffs.    You  know 
              sometimes it just ends up a little sh‐‐‐‐er than others and it’s New Year’s 
              Eve and there is this bull‐‐‐t fight; whatever, let’s move on.  What are you 
              going to do—apologize to the kid[?]  What are you going to do—write him 
              a love letter? [You want to say] “Let’s move on; I want to finish school and 
              we’ll  be  done  with  this  and  no  one  is  harassing  me  and  my  friends 
              anymore.”    Because  we  [i.e.,  the  police]  called  everyone  and  they  don’t 
              want to be harassed either.  So, you know, it just looks that you’re deviant.  
              People make a decision as a human being; they’re not computers.  Judges 
              are human beings and they take into consideration [the fact that] these are 
              college  kids  who  are  doing  well,  have  a  great  career  and  life  and 
              [admitted] “I got drunk.  I got into a fight.  I got my ass kicked over there.”  
              But if we go back and she contradicts everything, it just looks like an evil 
              mindset.  Like, “[C]atch me if you can and I’m going to do it again.” It’s 
              all I’m saying, that we will go to bat for you and say: “F‐‐‐ it, he’s a man.  
              He owned up.”  Our reports are pretty valuable, and you know, [] if she 
              contradicts  you  and  makes  you  look  bad,  we  write  it  up  and  say,  you 
              know,  the  kid  [is]  obviously  a  sociopath,  and  he[’s]  sitting  there  with  a 
              straight face, he doesn’t look emotional, he just told me, “no, no, no,” but 
              evidence showed otherwise.  So, I just want to put that out there. 

App’x 371–72. 


                                                              12 
                                                                             

this happen.”  Id.  He suggested that might be avoided if Mara were 
to admit, “‘I was a little bit inebriated and I f‐‐‐ed up [and] I’m sorry’”; 
Rilling said he could “take that to [Blackman’s] family and they’d be 
happy about that.”  Id.  

      Nook then had Mara repeat that accusers were telling him they 
had “witnesses” to Mara assaulting Blackman.  Id. at 373.  Rilling told 
Mara  that  was  his  problem:  witnesses  had  implicated  him  in  the 
assault,  and  “not  just  one‐sided  witnesses”;  neutral  witnesses  were 
“saying ‘it was John, it was John, it was John.’” Id.  As earlier noted, 
the  police  then  had  only  hearsay  reports  of  Mara  assaulting 
Blackman; eyewitness Kazmierczak had not identified Mara from a 
photo array.  Nevertheless, Rilling told Mara, “We have one side.  We 
need two sides.” Id.  Mara replied, “I’m telling you what I know,” and 
indicated he would like to talk to some people about the prior night’s 
events, and then contact police later in the day.  Id.  Rilling told Mara 
it was “absolutely fine” for him to speak with other persons, but he 
could not promise a second interview opportunity because the police 
were “under a time constraint.” Id. at 373–74.  Rilling suggested that, 
as  things  stood,  Mara  was  “holding  all  the  weight”  for  the  prior 
night’s event. Id. at 374 (“Everybody else pretty much . . . is walking 
away.”).  Telling  Mara,  “That’s  what  we  don’t  want,”  Rilling 
hypothesized that Mara might have hit Blackman in response to being 
punched himself by some other person. Id.  

      Rilling then asked Mara if he “fe[lt] comfortable enough to talk 
to us about this.”  Id.  Mara replied, “I think I’d like to talk to some 
other people first and then—” Id.  Asked with whom he would like to 
talk, Mara replied, “my father, possibly a lawyer.”  Id.  Rilling asked 
if Mara was “saying you want to talk to a lawyer right now.”  Id.  Mara 



                                    13 
                                                                                                            

immediately replied, “No, no,” explaining that his particular interest 
was in speaking with his brother and friends.  Id. 

              Rilling then reiterated that he could not promise Mara another 
interview  opportunity  because  the  police  were  going  to  be  turning 
their attention to other aspects of the investigation.  Mara responded, 
“Well, I told you everything I have now, um, to my fullest.” Id. at 375.  
Rilling told Mara that the police “know a lot more than you think we 
do,”  and  suggested  that  perhaps  “[t]here  are  things  that  happened 
that night that you don’t want to talk about.”  Id.  Mara asked if Rilling 
was referring to “my friend’s girlfriend getting hit in the face” at the 
party. Id.  Rilling and Nook urged Mara to tell them about that, which 
he  did,  with  the  detectives’  encouragement.10    But  as  it  became 
apparent  that  Mara  was  not  suggesting  that  the  girlfriend  incident 
had triggered the Blackman assault, Rilling asked why Mara was even 
bringing it up, and challenged him yet again to explain why people 
were “picking you out of a lineup saying that you did this.” Id. at 378.  
Mara maintained, “I don’t know.”  Id. 

              At that point—about an hour into the interview—Rilling told 
Mara that not only was it likely that he would be arrested but also that 
he would face harsh jail conditions:   

              You are going to have to . . . go to court, you [are] going 
              to have to go [to] Bridgeport.  It’s not like you’re going to 
              somewhere  nice. . . .  You’re  going  to  Bridgeport  court 
                                                           

10 See App’x 375 (“You’re going down the right path now.  You’re telling us more stuff. Go 
ahead.”); id. at 376 (“Do you feel a weight coming off your shoulders? In the beginning you 
were carrying the entire world.  This is ridiculous that you are going to . . . carry weight 
[you] should be shedding off your shoulder right now.  Tell us everything else.”); id. at 377 
(“I like where you’re going with this because you’re doing the right thing.  You’re showing 
that  Phil  was  not  in  the  right  state  of  mind,  . . .  was  drunk.    He’s  as  much  to  blame  as 
anybody in this party.”). 


                                                              14 
                                                                                 

       and you’re going to have to hang out with all the people 
       that  are  drug  addicts,  that  commit  crimes  and  all  that.  
       There’s a good chance that you are going to get locked 
       up for a little bit.  You’re going to end up with some guy 
       that killed somebody, that robbed somebody, that likes 
       to smoke crack, that likes to do drugs and does cocaine, 
       whatever. 

Id. 

       Rilling told Mara that he did not belong in that scenario: “That’s 
not you.”  Id.  But to avoid those consequences, Mara needed “to make 
a  decision  right  now  of  how  we’re  leaving  this.”    Id.    Rilling  then 
stated  that  he  was  “getting  aggravated”  because  Mara  was  “closed 
off”  and  “not  wanting  to  tell”  the  police  what  he  knew.    Id.    Mara 
repeated that he had told the police “everything I know.” Id.  As for 
people identifying him, Mara reiterated that he was “not sure” why 
they would do so, and stated, “I would love to find out if I actually 
did it.” Id.   

       This prompted Rilling to pose a series of “possibility” questions 
to Mara, such as, “[I]s there a good chance you might have done it 
and you don’t know[?]”  Mara replied, “that could have happened . . . 
[b]ecause  I  was  really  drunk”  and  “there’s  a  shot  that  I  wouldn’t 
remember but—” Id. at 378–79.  Asked if he was “saying that you were 
that drunk that you could have picked up a bottle or had a bottle and 
hit somebody over the head with it,” Mara replied, “I was drunk and 
I don’t remember some, like a lot of, the night so there’s a chance it 
could have happened.”  Id. at 379. These responses are the focus of 
Mara’s coercion challenge. 

       Rilling then pressed Mara as to how he could clearly remember 
other events of the evening—e.g., arguing with his brother, taking off 
his  shirt—but  not  remember  hitting  someone  over  the  head.    Mara 
                                      15 
                                                                                    

stated, “I don’t remember doing that,” i.e., hitting someone over the 
head. Id.  Both detectives assured Mara that he would “feel so much 
better if everything comes out.”  Id.  Mara replied, “Yea, if I knew that 
I did it, I would be a man and say so [and] apologize to the kid. . . . I 
would love to do that if I 100 percent kn[e]w I did it.”  Id. at 380.  Mara 
told  the  officers  that  if  they  had  “a  video  o[r]  anything”  indicating 
that he was Blackman’s assailant, he would apologize, but, as for what 
he  recalled,  he  “just  c[ould]n’t  say  I  did  anything.”  Id.  at  382.    The 
detectives told Mara that they didn’t want him “found guilty”; what 
they wanted was for him “to be a man and be truthful.”  Id.  They told 
him the idea that he “could have done it” but not remembered “is just 
not going to work.”  Id.  Mara responded, “Then that’s all I have to 
say.  Because that’s honestly all I know.”  Id. 

       Rilling repeated that “impartial people” had inculpated Mara, 
that the police were going to get an “arrest warrant” for him, and that 
a  judge  would  hear  that  he  had  shown  “no  remorse,”  which  could 
result in his being sentenced to “2 years in jail.”  Id. Mara repeated 
that if he “100 percent knew he did it,” he would say so.  Id. at 383.  
Nook asked if Mara “50 percent” knew that he did it. Id.  Mara replied, 
“I don’t know,” stating that “[f]rom what I’ve been told, I had nothing 
to do with it[, b]ut if the people telling me that are telling me that to 
look out for me, then that’s wrong.”  Id. He again stated, “if I did it 
and I knew that I did it, I need to apologize and man up about it.”  Id. 
at 384. And again, he asked if the police could tell him if they in fact 
knew that he did it.  Rather than directly answer the question, Nook 
stated, “we’re here for a reason. . . .  And we’ll leave it at that.”  Id. 

       Nook then raised the possibility that the “evidence” might have 
pointed police in the wrong direction, and that Mara’s brother might 
be responsible for the assault, at least in part:  

                                        16 
                                                                                 

          [I]f the evidence for some reason, for some small reason 
          has pointed us in the wrong direction, people really need 
          to man up because you certainly don’t need to carry the 
          weight if for some reason this evidence isn’t correct.  And 
          it’s not a perfect science but this is where we’re at.  If for 
          some reason your brother has a part in it, I don’t think he 
          would  be  comfortable  with  you  taking  the  fall  for 
          something that maybe he’s a part of.   

Id. at 385.  Mara replied, “Right, Yea.  I would just love to find out 
from  him  if  he  knows  for  sure  because  if  I  did  do  this  I  would  be 
ashamed of myself.”  Id. 

          The  interview  concluded  with  the  detectives—in  contrast  to 
their earlier statements about a single interview opportunity—urging 
Mara to call them at any time if, upon speaking to other people, he 
got  some  “lightning  information.”    Id.  at  387.    As  everyone  shook 
hands, Nook urged Mara to “[d]o the right thing,” observing, “I see 
you with a great future.”  Id.  Mara responded, “I’d love to.” Id.  

   III.       The Second Photo Array  

          On  meeting  Mara,  defendants  concluded  that  his  present 
appearance  was  significantly  different  from  that  depicted  in  his 
freshman identification photograph.  Accordingly, on January 3, they 
arranged for Kazmierczak to view a second six‐photo array, this one 
containing  Mara’s  January  2  interview  photograph,  instead  of  his 
freshman‐year  photograph.    Kazmierczak  immediately  identified 
Mara as Blackman’s assailant, this time professing 100% certainty.  On 
January 4, Kazmierczak signed a sworn statement that he had seen 
Mara  come  up  behind  Blackman  and  hit  him  over  the  head  with  a 
dark colored bottle. 



                                       17 
                                                                                   

         Defendants also showed the new photo array to David O’Brien, 
who immediately identified Mara as the person whom Kazmierczak 
had identified on January 1 as Blackman’s assailant.  On January 4, 
O’Brien signed a sworn statement to that effect, adding that he took a 
cell‐phone  photograph  of  Mara  on  January  1  because  Kazmierczak 
had  said  he  was  positive  that  was  who  had  hit  Blackman.    David 
O’Brien  sent  Rilling  this  photograph,  which  bore  a  date  stamp  of 
January 1, 2013, at 1:13 a.m.  It depicted Mara, wearing a dark shirt 
with light stripes. 

   IV.       Further Police Interviews 

         Over the next two weeks, defendants interviewed other party 
guests.  On  January  3,  Jack  Hansen,  whom  police  had  first 
encountered at St. Vincent Hospital, gave a sworn statement that, in 
the  course  of  an  altercation  at  the  party,  he  saw  a  6‐foot  tall  white 
male,  wearing  a  dark  shirt,  hit  Blackman  from  behind  with  a  large 
champagne bottle and then run down Fairfield Beach Rd.  Later that 
night, Hansen and his friends would encounter the man, who would 
be identified by his brother as “Jack Mara.”  Id. at 410.  

         That  same  day,  defendants  interviewed  Mara’s  roommate 
Thomas Freda, who told of how his girlfriend had been hit in the eye 
at  the  party  by  an  extremely  intoxicated  male  who  was  running 
through the crowd with his elbows flared out.  Freda confronted the 
male, but relented when Rachel Chase said she would ask the man to 
leave.  Five or ten minutes later, at approximately 12:45 a.m., Freda 
saw  the  man  lying  on  the  ground—presumably  Philip  Blackman.  
After leaving the party, Freda encountered John and Sean Mara and 
their  friends  on  Fairfield  Beach  Rd.    Freda  told  Mara  about  his 
girlfriend getting hit, whereupon Freda and his girlfriend went home 
and the Mara group continued toward the party.  Freda reported that 

                                       18 
                                                                                   

Mara was then “pretty drunk,” and acknowledged that Mara had a 
tendency to go overboard when in that condition.  Id. at 411. 

       On January 7, Mara’s friend Kyle Cullam told defendants that 
he was with Mara and others when, at approximately 12:45 a.m. on 
January  1,  they  left  a  bar  and  walked  to  the  party  at  1027  Fairfield 
Beach Rd.  Mara, having spilled a drink on himself, removed his wet 
shirt  even  though  it  was  freezing  outside.  En  route,  the  group 
encountered Tom Freda, who told about his girlfriend getting hit at 
the  party,  but  who  said,  “It’s  okay,  it’s  taken  care  of.”    Id.    Upon 
arriving  at  the  party,  Cullam  saw  people  standing  around  an 
unknown male lying in the front yard.  Cullam and his friends did 
not stop but proceeded toward the house, where someone bumped 
Mara, prompting Mara to start yelling.  Cullam and Sean Mara tried 
to calm Mara and told him to put his shirt on, which he did before 
entering the house.  There, a group of men accused Mara of hitting 
their  friend  with  a  bottle.    Cullam  told  the  group  that  Mara  had 
nothing to do with that.  The Mara brothers and two of their friends 
left the party soon after, but Cullam remained.  Cullam told police he 
was positive Mara did not hit anyone with a bottle. 

       Two other Mara friends interviewed by the police, John Bradley 
and Matthew Kennedy, effectively corroborated Cullam’s account of 
the evening. 

       On January 8, defendants interviewed Daniel Langlais, whom 
they had first spoken to at St. Vincent Hospital on January 1.  Langlais 
told police that while Blackman was lying on the ground injured, he 
heard someone yell his name, “Dan,” and saw that the person who 
did so was Mara, who was “jumping around crazy” with no shirt on. 
Id. at 412.  Langlais, however, could not say whether Mara had been 
at the party before Blackman was hit.  
                                       19 
                                                                                   

       On January 14, defendants interviewed Philip Blackman.  He 
stated  that  he  had  arrived  at  1027  Fairfield  Beach  Rd.  at 
approximately 11:45 p.m. on New Year’s Eve.  He described a large 
party with people everywhere.  At about midnight, Blackman went 
inside the house to watch the New Year’s ball drop on televison, and 
the next thing he remembered was waking up in the hospital.  He had 
no personal recollection of any altercation.  Rather, friends later told 
him  that  “kids  were  trying  to  kick  us  out  of  the  party”  because 
Blackman had bumped into a girl by accident.  Id. Blackman had no 
recollection of seeing Mara at the party, but stated that his roommate 
(who was not at the party) told him that Darren O’Brien had said that 
it was Mara who struck Blackman.  Blackman said he was “surprised” 
because  he  had  met  Mara  only  a  couple  of  times  and  had  “a  fine 
relationship with him.” Id. at 413.  Nevertheless, Blackman said that 
Mara had a reputation for being a “hot mess.”  Id.  

       On  January  18,  defendants  interviewed  Sean  Mara,  who  told 
them that he had been with his brother and two friends at a bar from 
approximately  11:00  p.m.  on  New  Year’s  Eve  until  12:30  a.m.,  after 
which they all went to a party at 1027 Fairfield Beach Rd.  At the time, 
his brother was “[p]retty drunk, . . . drunker than the rest of us and 
being  an  idiot,”  taking  his  shirt  off,  and  refusing  to  put  it  back  on 
when told to do so.  Id.  As the group walked to the party, they saw 
Tom Freda, who reported that his girlfriend had been hit at the party, 
which got John Mara “riled up,” but Freda said, “‘Don’t worry, it’s 
taken care of.’”  Id. 

       Sean  Mara  told  police  that,  as  the  group  continued  to  walk 
toward  the  party,  an  unknown  male  came  up  from  behind  them 
saying that “some kid [at the party] got knocked out, he got hit in the 
head with a bottle.”  Id.  When the group arrived at the party, they 

                                       20 
                                                                               

saw people holding up someone who was passed out, but they just 
kept  walking  toward  the  house.  There,  John  Mara  got  into  an 
altercation  with  someone  after  they  bumped  into  each  other.    Sean 
Mara  intervened  to  calm  the  situation,  and  had  his  brother  put  his 
shirt back on before they entered the house.  Because it was crowded 
inside, they did not stay long, leaving at approximately 1:30 a.m.   

        Sean Mara reported that, as the group was walking home on 
Fairfield Beach Rd., some unknown males approached John Mara and 
began  taking  his  photograph  on  their  cell  phones.    Mara  started 
yelling like a “maniac” and, when more unknown men approached 
accusing Mara of hitting their friend over the head with a bottle, Mara 
started cursing at them, requiring Sean Mara to put his brother in a 
“choke  hold”  to  get  him  to  stop.    Id.  at  414.  The  accusers  kept 
following  the  Mara  brothers  and  their  friends,  saying  things  like, 
“your brother is dead bro!” Id.  Meanwhile, Mara repeatedly accused 
his  brother  and  friends  of  not  defending  him  against  the  accusers, 
making Sean Mara so angry that he punched his brother “just to shut 
him up.” Id.  Mara then ran away, with his accusers yelling: “Why is 
he running away?  Because he hit our friend?” Id.  Sean Mara denied 
that he, or his brother, had any involvement in hitting anyone with a 
bottle. 

   V.       Arrest Warrant 

        On  January  21,  2013,  Rilling  applied  for  a  warrant  to  arrest 
Mara  on  charges  of  first‐degree  assault,  see  Conn.  Gen.  St.  53a–59 
(1999), and second‐degree breach of the peace, see id. 53a–181 (2002).  
In  support,  Rilling  submitted  a  thirteen‐page  affidavit,  which  had 
been  reviewed  and  approved  by  both  a  supervising  officer, 
Lieutenant Gagner, and by Assistant State Attorney John Smriga.  The 
affidavit detailed the police investigation from the time of Blackman’s 

                                      21 
                                                                                

father’s  January  1  call  through  the  almost  twenty  police  interviews 
already detailed.  Among other things, the affidavit made clear that 
numerous persons reported hearing that John Mara was the person 
who assaulted Blackman, but that only Luke Kazmierczak and James 
Hansen professed directly to have witnessed the incident.  It stated 
that  Kazmierczak  failed  to  identify  Mara  from  a  photo  array 
containing  Mara’s  freshman  photograph,  and  in  fact  had  identified 
another  person  with  70%  certainty.  Nevertheless,  Kazmierczak 
subsequently  identified  Mara  with  reported  100%  certainty  from  a 
second photo array containing the January 2 Mara photograph taken 
by the police. 

              The affidavit also stated that Kazmierczak and David O’Brien 
each told police that Kazmierczak had identified Mara as Blackman’s 
assailant  when  they  encountered  him  on  Fairfield  Beach  Rd.  on 
January 1, and that O’Brien both selected Mara from the second photo 
array  as  the  person  Kazmierczak  so  identified  and  provided  police 
with a contemporaneous cell‐phone photograph that he had taken of 
that  person,  which  depicted  Mara.    As  for  Hansen,  the  affidavit 
reported  that,  after  witnessing  the  assault,  he  encountered  the 
assailant  later  that  night  in  the  company  of  the  assailant’s  brother, 
who identified the man as Jack Mara.11 

              As  for  Mara’s  interview,  the  affidavit  reported  Mara’s 
acknowledgment  that  he  “could”  have  hit  Blackman  but  might  not 
remember doing so because he was drunk. App’x 408 (quoting Mara 
as saying, “I’m not sure, if I actually did do it, I would love to find 
out”; “It could have happened because I was very drunk and there’s 
                                                           

11  The affidavit does not indicate whether Hansen was shown a photo array. 

 


                                                              22 
                                                                                                 

a shot I didn’t remember”; “I don’t remember, I was drunk and don’t 
remember parts of the night.”).12 

              At the same time, the affidavit reported statements by various 
persons indicating that Mara had not assaulted Blackman and could 
not  have  done  so  because  that  event  occurred  before  Mara  and  his 
friends  arrived  at  the  party.    See,  e.g.,  id.  at  410  (reporting  Freda 
statement  that  he  saw  man  lying  on  ground  with  people  standing 
around  him  before  he  left  the  party);  id.  at  411  (reporting  Cullam 
statement  that  unknown  male  was  already  lying  on  ground  with 
people standing around him as he and Mara arrived at party); id. at 
413 (reporting Sean Mara statement that group was still walking to 
party  when  unknown  male  said  “some  kid”  at  party  had  been 
“knocked out” when “he got hit in the head with a bottle,” and, when 
they arrived at party, they saw someone holding up person who had 
“passed out”). 

              On February 22, 2013, Connecticut Judge Robert Devlin issued 
the requested warrant for Mara’s arrest.  It appears that the warrant 
was never formally executed.  Rather, Mara voluntarily surrendered 
to  the  Fairfield  Police  Department  and,  after  police  processing  and 
arraignment in court, he was released on a $100,000 bond. 

       VI.             Dismissal of the Charges Against Mara 

              Sometime  after  the  arrest  warrant  issued,  Rilling  received  an 
anonymous call from a woman who stated that police had “the wrong 
person” for the Blackman assault. Id. at 129.  Two weeks later, Rilling 
received  another  call  from  the  woman,  who  continued  to  remain 

                                                           

   We  here  quote  Mara’s  statements  as  reported  in  Rilling’s  affidavit.  Any  differences 
12

between these quotes and what can be heard in the record, see supra at 8 n.4, are immaterial.  


                                                              23 
                                                                                

anonymous.  She stated that her son—whom she refused to identify—
had  spent  New  Year’s  Eve  with  John  Cordone,  and  it  was  two  of 
Cordone’s  friends  who  were  responsible  for  the  Blackman  assault.  
Rilling reported the call to State Attorney Smriga, who was handling 
the Mara prosecution. 

       Rilling  contacted  Cordone,  then  a  student  at  Fairfield 
University,  who  admitted  hearing  about  the  Blackman  assault,  but 
initially denied any knowledge of how the incident occurred or who 
might be involved.  Rilling told Cordone that the police already knew 
he had been with friends on New Year’s Eve who had gotten into a 
fight.  At that point, Cordone “just opened up,” identifying the friends 
as Corey Martin and Michael Arrone. Id. at 134.  Cordone told Rilling 
that Arrone had been walking around with a black champagne bottle 
all evening—which Rilling knew fit the description of the Freixenet 
bottle used to hit Blackman.  Cordone said that when he left the party 
with his girlfriend, Martin and Arrone stayed behind.  An hour or two 
later, they appeared at Cordone’s home, Martin with no shirt on, and 
Arrone with blood on him.  They told Cordone that they had gotten 
into a fight and “had to hit somebody over the head with a bottle to 
escape.”  Id.  Cordone stated that Martin and Arrone were hoping that 
the incident would just “go away” and “definitely would have come 
forward  if  they  knew  Mara  was  going  to  be  convicted.”    Id.  at  483.  
Rilling reported Cordone’s account of events to State Attorney Smriga 
and had Cordone memorialize it in a sworn statement dated March 
21, 2013. 

       A  few  weeks  later,  Rilling  interviewed  Corey  Martin  who 
provided  a  sworn  statement  dated  April  11,  2013,  in  which  he 
reported that at a New Year’s Eve party on Fairfield Beach Rd., he and 
Michael  Arrone  had  gotten  into  a  fight  instigated  by  three  or  four 

                                      24 
                                                                              

men.  As the two friends fled the scene, Arrone said that when he saw 
the men hitting Martin, he (Arrone) “swung a bottle and hit one of the 
males.”  Id. at 484.  Rilling advised Smriga of this account.   

       Smriga conveyed the new information to Mara’s attorney who, 
by letter dated May 17, 2013, requested that Smriga drop the charges 
against  his  client.    In  his  response,  Smriga  acknowledged  that  the 
Cordone and Martin statements exculpated Mara, but concluded that 
they were not dispositive.  He reported that the authorities hoped to 
resolve  the  matter  soon  but  had  been  impeded  by  their  inability  to 
interview certain witnesses.  In fact, Arrone refused to be interviewed 
on advice of counsel, and Kazmierczak, who had identified Mara as 
Blackman’s  assailant,  had  ceased  cooperating  with  the  authorities.  
The record reveals no other police investigation of the matter between 
May and October of 2013. 

       By the fall of 2013, Smriga had concluded that he could neither 
successfully  prosecute  Mara  for  the  Blackman  assault  nor  arrest 
anyone else for that crime.  Accordingly, on October 3, 2013, the state 
charges against Mara were dismissed. 

   VII.    District Court Proceedings 

       On July 30, 2014, Mara filed the instant action.  On July 15, 2016, 
the Fairfield Police defendants invoked qualified immunity to move 
for summary judgment, which the district court granted in part, but 
denied  as  to  defendants  Rilling,  Nook,  Hine,  and  the  Town  of 
Fairfield (sued derivatively under a state indemnification statute).  See 
Mara v. MacNamara, 2017 WL 4368612, at *7–8. 

       In  denying  defendants’  motion,  the  district  court  concluded 
with respect to Mara’s Fifth Amendment coerced self‐incrimination 
claim, that defendants’ actions, first on campus and then during the 
                                     25 
                                                                                                    

interview,  raised  “a  genuine  dispute  of  fact  as  to  whether  [Mara’s] 
will  was  overborne  resulting  in  an  inculpatory  statement  that  was 
used against him.” Id. at *5.13  As to Mara’s Fourteenth Amendment 
substantive due process claim, the district court identified a genuine 
factual dispute as to whether defendants’ conduct shocked civilized 
sensibilities,  which  also  allowed  Mara  to  pursue  a  state  claim  for 
intentional infliction of emotional distress.  See id. at *7. 

              In denying defendants’ motion with respect to Mara’s Fourth 
Amendment  and  state  law  claims  for  false  arrest  and  malicious 
prosecution, the district court concluded that Mara had two plausible 
arrest  claims.    The  first  was  based  on  his  being  unexpectedly 
confronted on campus by defendants who were armed and had used 
their  cars  to  block  Mara’s  vehicle;  the  second  based  on  a  deficient 
warrant.  See id. at *6.  The district court concluded that, at the time of 
the  campus  encounter,  defendants  could  not  claim  even  arguable 
probable  cause  for  an  arrest  because  they  then  had  “no  concrete 
evidence” linking Mara to the Blackman assault. Id.  As to the warrant, 
the  district  court  concluded  that  it  would  lack  probable  cause  if  it 
depended  on  (1)  statements  coerced  from  Mara,  and  (2)  a  photo 
identification by Kazmierczak tainted by suggestive procedures, both 
of which presented genuine factual disputes.  See id. at *5–6. 

              Defendants timely appealed. 


                                                           

13 The district court specifically highlighted Mara’s age (21); his limited experience with 
police interrogations; his expectation that he would be going to the police station with his 
father  simply  to  clear  up  confusion  about  the  Blackman  assault;  defendants’  surprising 
Mara on campus, blocking his car, and intimating that he had to talk to them right away; 
the length of Mara’s interrogation (1½ hours); and defendants’ telling Mara that he would 
be  put  in  prison  with  dangerous  persons,  and  that  if  he  did  not  confess  he  would  be 
considered a sociopath.  See Mara v. MacNamara, 2017 WL 4368612, at *5. 


                                                              26 
                                                                               

                                 DISCUSSION 

   I.        Jurisdiction 

         Because the denial of a motion for summary judgment is not a 
final  judgment,  it  is  generally  not  immediately appealable.  See,  e.g., 
Jones v. Parmley, 465 F.3d 46, 54 (2d Cir. 2006). An exception obtains, 
however, when the denied motion was based on a claim of qualified 
immunity, at least to the extent the immunity claim presents a “purely 
legal question.” Mitchell v. Forsyth, 472 U.S. 511, 530 (1985); see O’Bert 
ex rel. Estate of O’Bert v. Vargo, 331 F.3d 29, 38 (2d Cir. 2003).  This is 
because qualified immunity affords no mere defense to liability but, 
rather,  immunity  from  suit,  which  would  effectively  be  lost  if  a 
defendant is erroneously required to defend against a case at trial. See 
White v. Pauly, 137 S. Ct. 548, 551 (2017); Pearson v. Callahan, 555 U.S. 
223, 231 (2009); Saucier v. Katz, 533 U.S. 194, 199 (2001). 

         Mara  argues  that  this  court  lacks  jurisdiction  to  review 
defendants’ qualified immunity claim because it does not present a 
purely legal question in light of the material disputes of fact identified 
by the district court.  See Mara v. MacNamara, 2017 WL 4368612, at *5–
7.  He is wrong.  Even in such circumstances, we have jurisdiction to 
review  a  qualified  immunity  claim  if  that  review  is  limited  to 
undisputed facts and plaintiff’s version of any disputed facts, which 
are accepted for purposes of the appeal.  See In re World Trade Center 
Disaster Site Litig., 521 F.3d 169, 180 (2d Cir. 2008); Cowan ex rel. Estate 
of Cooper v. Breen, 352 F.3d 756, 761 (2d Cir. 2003).  Because we so limit 
our review here, Mara’s jurisdictional challenge fails. 

   II.       Qualified Immunity 

         This  court  reviews  de  novo  a  denial  of  summary  judgment  to 
parties asserting qualified immunity.  See, e.g., Walczyk v. Rio, 496 F.3d 
                                      27 
                                                                                 

139,  153  (2d  Cir.  2007).  Qualified  immunity  shields  government 
officials  from  claims  for  money  damages  unless  a  plaintiff  adduces 
facts  showing  that  “(1)  the  official  violated  a  statutory  or 
constitutional right, and (2) the right was ‘clearly established’ at the 
time of the challenged conduct.” Ashcroft v. al‐Kidd, 563 U.S. 731, 735 
(2011) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)); accord 
Zalaski v. City of Hartford, 723 F.3d 382, 388 (2d Cir. 2013). 

       If the answer to the first question is no, “there is no necessity 
for further inquiries concerning qualified immunity.” Saucier v. Katz, 
533  U.S.  at  201.  That  is  because  a  defendant  has  no  need  for  an 
immunity  shield  where  there  is  no  viable  constitutional  claim.  See 
Zalaski v. City of Hartford, 723 F.3d at 388; Holcomb v. Lykens, 337 F.3d 
217,  223–25  (2d  Cir.  2003).    But  even  if  the  answer  is  yes,  or  not 
definitively  no,  a  defendant  may  still  be  entitled  to  qualified 
immunity  if  the  right  was  not  clearly  established  at  the  time  of  his 
challenged actions.  Indeed, a court that decides this second question 
in  a  defendant’s  favor  may  award  qualified  immunity  without 
conclusively answering the first. See Ashcroft v. al‐Kidd, 563 U.S. at 735 
(reaffirming  lower  courts’  discretion  to  decide  order  in  which  to 
address two prongs of qualified‐immunity analysis). 

       For law to be clearly established, it is not necessary to identify 
a  case  directly  on  point.  But  precedent  must  have  spoken  with 
sufficient  clarity  to  have  placed  the  constitutional  question  at  issue 
beyond debate.  See id. at 741.  Specifically, the law must be so clearly 
established with respect to the “particular conduct” and the “specific 
context”  at  issue  that  “every  reasonable  official  would  have 
understood  that  his  conduct  was  unlawful.”    Mullenix  v.  Luna,  136 
S. Ct. 305, 308 (2015) (emphasis in original) (internal quotation marks 
omitted).  If the illegality of the challenged conduct would not be so 

                                      28 
                                                                                   

apparent, officers are entitled to qualified immunity. See Zalaski v. City 
of  Hartford,  723  F.3d  at  389.    “In  short,  if  at  least  some  reasonable 
officers  in  the  defendant’s  position  ‘could  have  believed  that  the 
challenged  conduct  was  within  the  bounds  of  appropriate  police 
responses,’ the defendant officer is entitled to qualified immunity.”  
Id. (quoting Saucier v. Katz, 533 U.S. at 208) (alterations omitted). 

          This standard is deliberately “forgiving,” Amore v. Novarro, 624 
F.3d 522, 530 (2d Cir. 2010), to give public officials “breathing room to 
make reasonable but mistaken judgments” without fear of disabling 
liability, Messerschmidt v. Millender, 565 U.S. 535, 546 (2012) (internal 
quotation marks omitted).  Indeed, the Supreme Court has repeatedly 
observed  that  qualified  immunity  protects  “‘all  but  the  plainly 
incompetent or those who knowingly violate the law.’” Ashcroft v. al‐
Kidd, 563 U.S. at 743 (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). 

   III.       Arrest Claims 

          The  Fourth  Amendment  protects  against  “unreasonable  . . . 
seizures”  of  persons.    U.S.  Const.  amend.  IV.    For  a  seizure  to  be 
reasonable,  it  must  generally  be  supported  by  probable  cause.  See 
generally National Treasury Emps. Union v. Von Raab, 489 U.S. 656, 665 
(1989)  (stating  general  principle  while  acknowledging  that  neither 
warrant  nor  probable  cause  is  indispensable  component  of 
reasonableness). Under both federal and Connecticut law, “probable 
cause  to  arrest  exists  when  police  officers  have  knowledge  or 
reasonably  trustworthy  information  of  facts  and circumstances  that 
are sufficient to warrant a person of reasonable caution in the belief 
that  the  person  to  be  arrested  has  committed  or  is  committing  a 
crime.”    Walczyk  v.  Rio,  496  F.3d  at  156  (internal  quotation  marks 
omitted);  see  State  v.  James,  261  Conn.  395,  415,  802  A.2d  820,  835 
(2002).  Probable cause does not demand that an officer’s good‐faith 

                                       29 
                                                                                   

belief that a person has committed a crime be “correct or more likely 
true than false.”  Texas v. Brown, 460 U.S. 730, 742 (1983).  “It requires 
only facts sufficient to establish the sort of fair probability on which 
reasonable and prudent people, not legal technicians, act.” Zalaski v. 
City of Hartford, 723 F.3d at 390 (internal quotation marks and brackets 
omitted). 




       Applying these principles to Mara’s federal and state claims of 
unlawful arrest on January 2, 2013, we conclude that defendants are 
entitled to qualified immunity. 

       Defendants  do  not  here  challenge  the  district  court’s 
determination  that  they  lacked  probable  cause,  or  even  arguable 
probable cause, to arrest Mara on January 2, 2013.  Rather, they claim 
qualified  immunity  on  the  ground  that  they  did  not,  in  fact,  arrest 
Mara on that date and, thus, did not require probable cause lawfully 
to engage him in a voluntary interview. See Florida v. Royer, 460 U.S. 
491, 497 (1983) (holding that police do not violate Fourth Amendment 
by engaging person in voluntary conversation, and “[i]f there is no 
detention—no  seizure  within  the  meaning  of  the  Fourth 
Amendment—then  no  constitutional  rights  have  been  infringed”); 
Rivera  v.  Double  A  Transp.,  Inc.,  248  Conn.  21,  31,  727  A.2d  204,  209 
(1999)  (identifying  unlawful  restraint  as  element  of  false 
imprisonment).  Moreover, they argue that, even when the facts are 
viewed  most  favorably  to  Mara,  clearly  established  law  would  not 
have  compelled  “every  reasonable  officer”  to  have  concluded  that 
Mara was under arrest.  Mullenix v. Luna, 136 S. Ct. at 308.  We agree. 

       A  person  is  seized  within  the  meaning  of  the  Fourth 
Amendment  if,  under  the  totality  of  circumstances,  a  reasonable 

                                       30 
                                                                                

person would have believed that he was not free to leave. See Michigan 
v. Chesternut, 486 U.S. 567, 573 (1988) (citing approvingly to test for 
seizure  articulated  in  United  States  v.  Mendenhall,  446  U.S.  544,  554 
(1980)  (opinion  of  Stewart,  J.,  joined  by  Rehnquist,  J.)  (noting  that 
Fourth  Amendment  “seizure”  occurs  “only  if,  in  view  of  all  the 
circumstances . . ., a reasonable person would have believed that he 
was not free to leave”)); accord Kaupp v. Texas, 538 U.S. 626, 629 (2003) 
(holding  Fourth  Amendment  seizure  occurs  when,  “taking  into 
account all of the circumstances surrounding the encounter, the police 
conduct  would  have  communicated  to  a  reasonable  person  that  he 
was  not  at  liberty  to  ignore  the  police  presence  and  go  about  his 
business” (internal quotation marks omitted)); State v. Mangual, 311 
Conn.  182,  197,  85  A.3d  627,  641  (2014)  (“The  ultimate  inquiry  [in 
determining  whether  plaintiff  has  been  seized  is  whether]  a 
reasonable person in [plaintiff’s] position would believe that he or she 
was in police custody of the degree associated with a formal arrest.”). 
The standard is objective, looking not to what a particular defendant 
may  have  thought,  but  to  what  “the  typical  reasonable  person 
[would] have understood.”  Florida v. Jimeno, 500 U.S. 248, 251 (1991); 
United States v. Newton, 369 F.3d 659, 671 (2d Cir. 2004).   

       In applying this standard to a claim of qualified immunity, a 
court necessarily engages in a two‐part objective inquiry, asking not 
only  what  a  reasonable  person  would  have  understood  about  his 
ability to leave—which determines whether there was a constitutional 
violation—but also what every reasonable police officer would have 
understood from established precedent—which determines whether 
the right was clearly established. 

       The  district  court  addressed  only  the  first  question  and 
concluded  that  a  person  in  Mara’s  situation  could  reasonably  have 

                                      31 
                                                                                   

thought he was under arrest on January 2, 2013, because Mara was 
surprised to be confronted by police on campus, and the police were 
then “armed and had used their vehicles to block his car, preventing 
him from leaving.”  Mara v. MacNamara, 2017 WL 4368612, at *6.  In 
fact,  when  these  circumstances  are  viewed  in  context,  they  do  not 
admit an objectively reasonable belief that Mara was under arrest.   

              First, Mara had voluntarily agreed to meet with the police on 
January 2.  That meeting was initiated by Mara, or at least by Mara’s 
mother,  who  sought  police  help  in  response  to  threats  her  son  was 
receiving from persons who blamed him for the Blackman assault.  In 
these circumstances, even if Mara was surprised that police came to 
his  campus  at  4:00  p.m.  when  their  agreed‐upon  meeting  was 
scheduled for the police station at 5:00 p.m., that hardly supports an 
objectively reasonable belief that the police were then placing Mara 
under arrest. See Oregon v. Mathiason, 429 U.S. 492, 495 (1977) (holding 
that  defendant  who  voluntarily  went  to  police  station  and  was 
informed he was not under arrest was not in custody)14; United States 
v. Jones, 818 F.2d 1119, 1125 (4th Cir. 1987) (holding defendants not in 
custody when they voluntarily went to police station). 

              Second, police had already told a Mara family lawyer that they 
would be speaking to Mara as a witness rather than a target, and that 
he did not need an attorney at the interview.  Even if we assume for 
purposes of this appeal that the statement was somehow misleading, 
a person provided with such an assurance would have no objectively 
reasonable basis to conclude that a police request to change the time 



                                                           

14 Mara was so informed at the start of the police interview. See infra at 35. 


                                                              32 
                                                                                  

and  place  of  the  agreed‐upon  meeting  meant  that  he  was  being 
arrested. 

       Third,  the  proposed  change  in  venue  was  from  the  Fairfield 
police  station  to  a  security  office  at  Mara’s  own  university.    Such  a 
change, from a potentially more intimidating location to a lesser one, 
would not support an objectively reasonable belief that one was being 
arrested. See United States v. Hughes, 640 F.3d 428, 435 (1st Cir. 2011) 
(explaining that interview in “less intimidating atmosphere than . . . a 
police  station,”  did  not  support  an  objectively  reasonable  belief  of 
custodial situation); see also United States v. Courtney, 463 F.3d 333, 337 
(5th Cir. 2006) (holding that non‐threatening location of interviews—
one  at  public  restaurant,  another  at  defendant’s  place  of 
employment—would  not  support  objectively  reasonable  belief  that 
one  was  being  arrested).  Nor  is  a  different  conclusion  warranted 
because  defendants  thought  the  change  might  work  to  their 
advantage.  That fact was not communicated to Mara and, thus, could 
not  inform  an  objectively  reasonable  understanding  of  the 
circumstances by someone in his position. See Whren v. United States, 
517 U.S. 806, 813 (1996) (holding that officers’ “[s]ubjective intentions 
play no role in . . . Fourth Amendment analysis”). Further, insofar as 
Mara  expected  his  father  to  join  him  for  the  interview  at  the  police 
station, nothing in the record indicates that Mara ever asked to wait 
for  his  father  before  the  on‐campus  interview  or  that  he  had  a 
reasonable basis to think that such a request would be denied. 

       Fourth,  while  defendants  were  armed  on  January  2,  it  is 
undisputed  that  they  never  brandished,  or  even  displayed,  their 
weapons.  Thus, a person in Mara’s position, who had sought police 
help  and  agreed  to  a  police  interview,  would  have  no  objectively 
reasonable basis to think that he was under arrest because the officers 

                                       33 
                                                                                            

who  came  to  conduct  the  interview  were  routinely  armed  with 
holstered  handguns.  See  United  States  v.  Drayton,  536  U.S.  194,  205 
(2002) (stating that public knows most law enforcement officers are 
armed;  thus,  “holstered  firearm  . . .  is  unlikely  to  contribute  to  the 
coerciveness  of  the  encounter  absent  active  brandishing  of  the 
weapon”);  United  States  v.  Thompson,  546  F.3d  1223,  1227  (10th  Cir. 
2008) (same); United States v. Gaynor, 262 F. App’x 341, 342 (2d Cir. 
2008) (summary order) (same). 

              Fifth, the import of defendants and a campus security officer 
having parked their cars behind Mara’s vehicle is at best ambiguous.  
Police frequently stop their vehicles in ways that impede the normal 
flow of traffic—much to the frustration of ordinary motorists.  While 
in some circumstances, using police cars to box in a private vehicle 
might  lead  its  driver  to  conclude  that  he  is  not  free  to  leave,  that 
conclusion  would  not  reasonably  obtain  here,  where  the  vehicle 
owner  was  not  in  the  car  or  attempting  to  drive  it  at  the  time  in 
question and had solicited a meeting with police.  Cf. United States v. 
Stover,  808  F.3d  991,  997  (4th  Cir.  2015)  (holding  that  reasonable 
person  would  not  feel  free  to  leave  when  police  officers  blocked 
vehicle, flashed police emergency lights, drew weapons, and trained 
spotlight  on  blocked  vehicle).  Thus,  although  Mara  professes 
subjectively to have concluded from the way police cars were parked 
that he could not have refused to go with defendants to the campus 
security office, the totality of circumstances would not make such a 
belief objectively reasonable.15  

                                                           

  As noted supra at 7 n.2, on reviewing the record in the light most favorable to Mara, we 
15

do not consider police deposition testimony that Mara was offered the choice of driving 
himself to the university security office or accompanying Security Officer Cleary, and that 
he voluntarily chose the latter. 


                                                              34 
                                                                                  

       In  any  event,  a  sixth  factor  convincingly  dispels  any  arrest 
concern.    The  video  recorded  interview  shows  that  defendants 
expressly told Mara—who was at no time physically restrained—that 
he was always free to get up and leave the interview and did not have 
to answer any questions.  See supra at 8, n.5 (quoting police statement).  
Such  a  statement  to  an  unrestrained  person,  viewed  in  light  of  the 
totality of circumstances just detailed, would preclude an objectively 
reasonable belief that one is under arrest.  See Oregon v. Mathiason, 429 
U.S.  at  495;  United  States  v.  Haak,  884  F.3d  400,  415  (2d  Cir.  2018) 
(holding that defendant who “voluntarily came to the police station,” 
was  interviewed  in  “standard  interview  room”  for  “not  unduly 
lengthy” period, and who “knew from the outset that he did not have 
to speak with the police but, rather, could stop the interview at any 
time,” was not in custody); cf. United States v. Newton, 369 F.3d at 670 
(concluding that disavowal of arrest carries less weight when said to 
person placed in handcuffs). 

       Even  if  the  facts  admitted  any  ambiguity  as  to  Mara’s  arrest 
status  on  January  2,  2013,  which  we  conclude  they  do  not,  police 
officers  aware  of  the  totality  of  circumstances  just  detailed—
particularly, Mara’s agreement to a police meeting and the officers’ 
express  statement  to  Mara  that  he  was  always  free  to  leave  the 
interview—could reasonably have believed that Mara would not have 
understood himself to be under arrest at the interview and, therefore, 
that probable cause was not required to speak with him.  Certainly no 
clearly  established  law  would  have  compelled  “every  reasonable 
officer”  to  have  concluded  otherwise  in  the  context  described.  
Messerschmidt v. Millender, 565 U.S. at 546.  Accordingly, as a matter 
of  law,  defendants  are  entitled  to  qualified  immunity  on  Mara’s 
federal and state claims of unlawful arrest on January 2, 2013. 


                                       35 
                                                                                    




       Mara maintains that he was also unlawfully arrested following 
issuance  of  a  February  22,  2013  warrant  for  his  arrest.    As  earlier 
noted, it is not evident from the record that Mara ever was formally 
arrested.  Rather, it appears that he (or his attorney) was told that an 
arrest warrant had issued, whereupon Mara voluntarily surrendered 
to  the  authorities  for  processing  and  arraignment.  In  general, 
damages  for  unlawful  arrest  cover  from  “the  time  of  detention  up 
until  issuance  of  process  or  arraignment,  but  no  more.    From  that 
point  on,  any  damages  recoverable  must  be  based  on  a  malicious 
prosecution claim.” Wallace v. Kato, 549 U.S. 384, 390 (2007); see Hygh 
v. Jacobs, 861 F.2d 359, 366 (2d Cir. 1992) (holding false arrest claim 
cognizable from period of arrest through arraignment).  We recognize 
that the Seventh Circuit has held that a person who is not formally 
arrested, but who voluntarily surrenders upon learning of a warrant 
for  his  arrest,  has  a  “plausible  claim  for  false  arrest”  because  “it  is 
enough that he was booked; that was a seizure of his person within 
the meaning of the Fourth Amendment.”  Albright v. Oliver, 975 F.2d 
343,  344–45  (7th  Cir.  1992).    We  need  not  here  decide  whether  we 
agree.  The parties have not raised or briefed the issue.  We conclude 
simply  that,  whether  Mara  properly  sues  for  unlawful  arrest  or 
malicious prosecution in connection with the February 2013 initiation 
of charges against him, defendants are entitled to qualified immunity 
because  probable  cause  is  a  complete  defense  to  either  charge,  see 
Singer v. Fulton Cty. Sheriff, 63 F.3d 110, 118 (2d Cir. 1995); McHale v. 
W.B.S.  Corp.,  187  Conn.  444,  447,  446  A.2d  815,  817  (1982),  and  the 
Rilling affidavit establishes probable cause.  

       An  arrest  authorized  by  a  judicial  warrant  is  generally 
“presumed” to be supported by probable cause.  Walczyk v. Rio, 496 

                                        36 
                                                                                

F.3d  at  156  (observing  that  “such  warrants  may  issue  only  upon  a 
showing of probable cause”).  Even where a supporting affidavit is 
found to be deficient in stating probable cause, “the fact that a neutral 
magistrate  . . .  issued  a  warrant  is  the  clearest  indication  that  the 
officers  acted  in  an  objectively  reasonable  manner,”  so  as  to  merit 
qualified immunity.  Messerschmidt v. Millender, 565 U.S. at 546.  To 
urge  otherwise,  a  plaintiff  must  show  (1)  that  supporting  warrant 
affidavits  “on  their face,  fail  to  demonstrate  probable  cause”;  or  (2) 
that defendants misled a judicial officer into finding probable cause 
by  knowingly  or  recklessly  including  material  misstatements  in,  or 
omitting material information from, the warrant affidavits. Walczyk v. 
Rio, 496 F.3d at 156. 

       Mara  argues  that  this  is  such  a  case  because  defendants 
obtained a warrant for his arrest through unconstitutionally obtained 
evidence,  specifically,  (1)  Mara’s  coerced  statements  of  January  2, 
2013, and (2) Kazmierczak’s photo identification of the next day.  The 
district court concluded that both these evidentiary challenges raised 
disputes  of  fact.  See  Mara  v.  MacNamara,  2017  WL  4368612,  at  *4–5.  
Then, assuming resolution of the disputes in Mara’s favor, the district 
court determined that probable cause had to be assessed by reference 
to a “corrected” affidavit deleting the challenged evidence.  See Ganek 
v.  Leibowitz,  874  F.3d  73,  82  (2d  Cir.  2017)  (explaining  that  court 
assessing warrant application based on challenged information may 
“consider  a  hypothetical  corrected  affidavit”  to  determine  if  it 
satisfies  probable  cause).    Identifying  a  “genuine  dispute”  as  to 
whether  such  a  corrected  affidavit  would  here  demonstrate  even 




                                      37 
                                                                                                    

“arguable  probable  cause,”  the  district  court  denied  defendants 
qualified immunity. Mara v. MacNamara, 2017 WL 4368612, at *6.16 

              We cannot sustain this conclusion.  There is no basis in law for 
deleting  the  Kazmierczak  photo  identification  from  the  Rilling 
affidavit  and,  with  that  eyewitness  identification  restored  to  the 
affidavit, probable cause is plainly established even without Mara’s 
challenged statements. See, e.g., Stansbury v. Wertman, 721 F.3d 84, 98 
(2d  Cir.  2013)  (stating  that,  absent  indicia  of  unreliability,  victim’s 
identification is typically sufficient to provide probable cause); United 
States v. Canfield, 212 F.3d 713, 719 (2d Cir. 2000) (same re: eyewitness 
testimony); United States v. Wagner, 989 F.2d 69, 73 (2d Cir. 1993) (same 
re:  confidential  informant  with  respect  to  personally  witnessed 
criminal activity); Singer v. Fulton Cty. Sheriff, 63 F.3d 110, 119 (2d Cir. 
1995) (same re: sworn victim complaint); cf. Florida v. J.L., 529 U.S. 266 
(2000) (holding anonymous tip insufficient).17 

              First,  to  the  extent  Mara  complains  that  it  was  unduly 
suggestive  for  only  his  photographs  to  be  included  in  both  arrays 
shown  to  Kazmierczak,  clearly  established  law  is  to  the  contrary. 
“[T]he fact that a suspect’s picture was placed in a second array after 
a  witness has  failed to  select anyone  from  the  first  array  [does  not] 
                                                           

   As  this  court  has  recognized,  “arguable  probable  cause”  exists  “if  either  (a)  it  was 
16

objectively reasonable for the officer to believe that probable cause existed, or (b) officers 
of reasonable competence could disagree on whether the probable cause test was met.”  
Escalera v. Lunn, 361 F.3d 737, 742 (2d Cir. 2004); accord Gonzalez v. City of Schenectady, 728 
F.3d 149, 157 (2d Cir. 2013).   

17 Because we conclude that probable cause is established without Mara’s own statements, 
his  coercion  challenge  to  those  statements  is  immaterial  to  his  Fourth  Amendment  and 
state  law  claims  of  unlawful  arrest.  Moreover,  we  need  not  decide  whether  the  record, 
viewed most favorably to Mara, admits a finding of coercion because, as explained infra at 
Part IV.A., he cannot show that the statements were used against him as necessary to claim 
a Fifth Amendment violation. 


                                                              38 
                                                                                

automatically  make  the  second  array  unduly  suggestive.”  United 
States v. Concepcion, 983 F.2d 369, 379 (2d Cir. 1992). The district court 
acknowledged this precedent, but thought that a case‐specific review 
might  nevertheless  admit  a  reasonable  finding  of  suggestivity.    See 
Mara  v.  MacNamara,  2017  WL  4368612,  at  *5.    It  did  not,  however, 
identify  what  facts  would  distinguish  this  case  from  Concepcion  in 
ways that might admit such a finding.  Nor can we. Mara does not—
and  could  not—argue  that  either  of  the  photo  arrays  shown  to 
Kazmierczak, which are part of the record, are themselves suggestive.  
Each  array  depicts  six  young,  white  men  with  short,  dark  hair—
consistent  with  the  description  Kazmierczak  gave  of  Blackman’s 
assailant.  In  neither  array  does  Mara’s  photograph  “so  st[an]d  out 
from  all  of  the  other  photographs  as  to  suggest  to  an  identifying 
witness that [Mara] was more likely to be the culprit.” United States v. 
Thai,  29  F.3d  785,  808  (2d  Cir.  1994)  (internal  quotation  marks 
omitted).  

       The lack of suggestivity here is only reinforced by the fact that 
the  two  photos  of  Mara  used  in  the  arrays—the  first  taken  in  his 
freshman  year,  the  second  taken  in  his  senior  year—are  markedly 
different.  Nor does anything in the record indicate that the manner 
of  display  was  suggestive.    Quite  the  contrary:  as  to  both  displays, 
Kazmierczak  was  cautioned  that  it  was  as  important  to  clear  the 
innocent  as  to  identify  the  guilty.  In  sum,  Mara’s  suggestivity 
argument rests solely on the fact that he was the only person depicted 
in both arrays.  But if, as this court has ruled, showing a witness the 
same  photograph  of  a  suspect  in  two  different  arrays  is  not  unduly 
suggestive  where  police  do  not  otherwise  urge  the  photo’s 
identification,  see  id.  at  809,  it  necessarily  follows  that  showing  a 
witness markedly different photographs of a suspect, without doing 
or saying anything to urge identification, is not unduly suggestive, see 

                                      39 
                                                                                  

Gregory‐Bey v. Hanks, 332 F.3d 1036, 1052 (7th Cir. 2003) (concluding 
“distinctly  unique  and  different”  photographs  not  unduly 
suggestive). We thus conclude that no suggestivity concern warrants 
deletion  of  Kazmierczak’s  photo‐identification  from  Rilling’s 
affidavit. 

       Second,  even  if  the  facts  could  admit  a  finding  of  suggestive 
procedures—which they cannot—that conclusion does not mean that 
Kazmierczak’s  identification  cannot  inform  probable  cause 
determinations.  Indeed, this court expressly rejected that conclusion 
in  Stansbury  v.  Wertman,  which  holds  that  “‘[e]vidence  need  not  be 
admissible at trial in order to support a finding of probable cause.’”  
721 F.3d at 91 n.7 (quoting Phillips v. Allen, 668 F.3d 912, 915 (7th Cir. 
2012)  (interpreting  Illinois  v.  Gates,  462  U.S.  213  (1983))).  State  law 
agrees. See State v. Higgins, 201 Conn. 462, 467, 518 A.2d 631, 634 (1986) 
(“The fact that [a] confession would not have been admissible at a trial 
does  not  preclude  its  use  .  .  .  in  ascertaining  probable  cause.”).  As 
Stansbury explains, the due process limits that Neil v. Biggers, 409 U.S. 
188  (1972),  mandates  for  the  use  of  identifications  tainted  by 
suggestive procedures “concern[] the admissibility of identifications 
at criminal trials, not whether an identification can support probable 
cause to arrest” a suspect. Stansbury v. Wertman, 721 F.3d at 91 n.7; see 
Phillips  v.  Allen,  668  F.3d  at  915  (stating  that  “Biggers  and  similar 
decisions . . . concern the admissibility of [identification] evidence at 
criminal  trials,  not  claims  for  damages  against  arresting  officers”). 
Thus,  Stansbury  instructs  that  the  critical  question  for  “determining 
whether an identification can support probable cause,” is not whether 
the identification procedure was suggestive, but whether it was “so 
defective”  that,  as  a  matter  of  law,  “‘probable  cause  could  not 
reasonably be based on it.’”  Stansbury v. Wertman, 721 F.3d at 91 n.7 
(quoting Jenkins v. City of New York, 478 F.3d 76, 93 (2d Cir. 2007)). 

                                       40 
                                                                                

       The  one‐photo  displays  in  Stansbury  were  undoubtedly 
suggestive, making identifications therefrom inadmissible at trial.  See 
id. at 91. But that did not render them “so defective” that they “could 
not  contribute  to  a  finding  of  probable  cause.”  Id.  at  91  n.7.    By 
contrast,  telling  a  witness  he  “had  to  pick  someone”  from  a  photo 
array would make the ensuing identification both inadmissible at trial 
and too defective to support probable cause. See id. (deriving scenario 
from Jenkins v. City of New York, 478 F.3d at 93).  Stansbury explained 
the  distinction:  procedures  that  simply  “increase  the  odds”  that  a 
witness will identify the defendant are not so defective as to preclude 
reliance for probable cause, while procedures that force the witness to 
make an identification do rise to that level.  See id. 

       The arrays here are a far cry from the single‐photo displays that 
Stansbury  held  suggestive—but,  nevertheless,  not  so  defective  that 
they  could  not  support  probable  cause.  See  id.  at  91.    Mara’s 
photographs  were  included  in  multi‐photo  arrays,  his  two 
photographs were significantly different, and nothing about how the 
photos  were  presented  to  Kazmierczak  urged  an  identification  of 
Mara, much less left Kazmierczak with no option but to make such an 
identification.  Moreover, as in Stansbury, Kazmierczak confirmed his 
identification  of  Mara  in  a  sworn  statement,  and  the  police  had  no 
reason to question his honesty.  Thus, on the Stansbury standard that 
properly applies here, there is no reason for the Kazmierczak photo‐
identification to be deleted from the Rilling affidavit.  See id. 

       Third, and in any event, when applying the Stansbury standard 
in  the  context  of  a  qualified  immunity  claim,  the  determinative 
question is not whether the challenged identification procedure could 
be found “so defective” that probable cause could not be based on it, 
but  whether  clearly  established  precedent  would  compel  every 

                                      41 
                                                                                   

reasonable officer to recognize as much. See Phillips v. Allen, 668 F.3d 
at 917.  It would not do so here.  As already noted, United States v. 
Concepcion, 983 F.3d at 379, and United States v. Thai, 29 F.3d at 808, 
instruct  that  showing  the  same  subject’s  photograph  in  two  photo 
arrays  is  not  necessarily  suggestive,  and  Mara  points  to  no 
authoritative  decision  warranting  a  different  conclusion  in  the 
particular circumstances of this case, much less a conclusion that the 
procedure was “so defective” that it could not inform probable cause 
under Stansbury v. Wertman, 721 F.3d at 91. See Phillips v. Allen, 668 
F.3d at 917. 

       Indeed,  such  a  conclusion  is  particularly  inapt  here  for  two 
further  reasons.  First,  when  Rilling  applied  for  a  warrant  to  arrest 
Mara, defendants knew that Kazmierczak had an independent basis 
for identifying Mara that made it particularly unlikely that viewing a 
second  photograph  of  him  would  be  unduly  suggestive.  See  Neil  v. 
Biggers,  409  U.S.  at  199–200  (outlining  factors  for  determining 
independent reliability of identification); United States v. Tortora, 30 F.3d 
334,  338  (2d  Cir.  1994)  (applying  Biggers  factors  to  find  identification 
independently reliable).  Specifically, on the night of the assault—and 
before any contact with the police—Kazmierczak had identified Mara 
as Blackman’s assailant to the O’Brien brothers from among a group 
of  young  men  encountered  on  Fairfield  Beach  Rd.    David  O’Brien 
confirmed that Kazmierczak made such an identification, providing 
police not only with a sworn statement but also with the cell‐phone 
photograph of Mara that he took at the time of the identification. 

       Second,  Rilling  disclosed  all  circumstances  pertinent  to 
Kazmierczak’s  photo  identification  in  his  affidavit  in  support  of  an 
arrest  warrant—specifically,  the  display  of  two  photo  arrays,  each 
containing a photograph of Mara;  Kazmierczak’s failure to identify 


                                       42 
                                                                                              

Mara from a freshman photograph in the first array (and 70%‐certain 
identification of another person), and his 100%‐certain identification 
of  Mara  from  a  more  recent  photograph  in  the  second  array; 
Kazmierczak’s  January  1  in‐person  identification  of  Mara  to  the 
O’Brien brothers; and David O’Brien’s contemporaneous cell‐phone 
photograph of the person Kazmierczak so identified, which depicts 
Mara.18  In  short,  as  to  the  Kazmierczak  photo  identification, 
defendants  cannot  be  charged  with  misstating  or  omitting  material 
information.    Thus,  with  a  fully  informed  judge  raising  no  concern 
about  the  display  of  two  Mara  photographs  to  Kazmierczak;  with 
defendants’  knowledge  that  Kazmierczak  had  already  made  an  in‐
person  identification  of  Mara  to  friends  shortly  after  the  Blackman 
assault; and in light of the decisions in Concepcion and Thai, it cannot 
be said that every reasonable officer would be compelled to conclude 
that  Kazmierczak’s photo‐identification  of  Mara  was  “so  defective” 
that it could not reasonably inform probable cause.  See Stansbury v. 
Wertman, 721 F.3d at 91 n.7; see also Messerschmidt v. Millender, 565 U.S. 
at 546. 

              Accordingly,  we  conclude  that  defendants  are  entitled  to 
qualified  immunity  on  Mara’s  federal  and  state  claims  of  unlawful 
arrest  and/or  malicious  prosecution  stemming  from  the  February 
2013 arrest warrant because (1) the Kazmierczak photo identification 
was not, in fact, so defective as to require deletion from a corrected 
                                                           

   Even  if  Kazmierczak’s  photo  identification  of  Mara  were  properly  deleted  from  a 
18

corrected  affidavit,  his  January  1  identification,  and  David  O’Brien’s  documented 
corroboration of that identification, would remain.  The district court did not discuss why 
this evidence would not be sufficient to establish probable cause.  We do not pursue the 
point because we conclude that there is no need to correct the affidavit in support of Mara’s 
arrest to delete Kazmierczak’s photo identification. 

 


                                                              43 
                                                                                                    

Rilling affidavit; (2) with that eyewitness identification included, the 
affidavit clearly states probable cause to arrest Mara for the Blackman 
assault, even if Mara’s statements are deleted; and (3) with probable 
cause thus established, it cannot be said that every reasonable officer 
would  conclude  that  Mara  could  not  lawfully  be  arrested  or 
prosecuted as a result of the February 2013 arrest warrant.19 

       IV.             Statement Claims 

              Mara  claims  that  defendants  violated  his  Fifth  Amendment 
right against self‐incrimination and his Fourteenth Amendment right 
to  substantive  due  process  by  coercing  him  to  make  inculpatory 
statements  at  the  January  2  interview.    He  further  claims  that 
defendants’  conduct  violated  state  law  prohibiting  the  intentional 
infliction of emotional distress.   

              In denying defendants qualified immunity on these claims, the 
district  court  concluded  that  the  record,  viewed  most  favorably  to 
Mara, raised genuine disputes of fact as to whether Mara’s will was 
overborne when he made the statements at issue, and whether police 
conduct was so extreme and outrageous as to go beyond the bounds 
of human decency.  See Mara v. MacNamara, 2017 WL 4368612, at *5, *7.  
Even if we were to agree with this conclusion—which we do not for 

                                                           

19 Insofar as Mara’s malicious prosecution claim appears to challenge the maintenance of 
an action against him after evidence implicating another person came to light, that decision 
was the prosecutor’s rather than defendants and, thus, cannot be maintained against them.  
See  Wilson  v.  City  of  New  York,  480  F.  App’x  592,  595  (2d  Cir.  2012)  (summary  order) 
(holding that “decision to continue prosecution after the new evidence came to light was 
made  by  the  assistant  district  attorney  and  the  court,  not  by”  officers,  and  thus,  no 
reasonable jury could find officers liable); see also Jones v. City of Chicago, 856 F.2d 985, 994 
(7th Cir. 1988) (concluding that officers can only be liable for malicious prosecution action 
where  they  “have  been  instrumental  in  the  plaintiff’s  continued  confinement  or 
prosecution”). 


                                                              44 
                                                                                  

reasons  detailed  below—it  addresses  only  the  first  qualified 
immunity  inquiry,  i.e.,  whether  a  constitutional  violation  could  be 
found.  The district court still needed to address the second qualified 
immunity  inquiry,  i.e.,  whether  the  rights  at  issue  were  clearly 
established  in  the  context  presented,  such  that  every  reasonable 
officer  would  have  recognized  that  the  challenged  conduct  was 
unlawful.  That is not this case.   




       The Fifth Amendment states that no person “shall be compelled 
in  any  case  to  be  a witness against  himself.” U.S.  Const.  amend. V.  
The Fourteenth Amendment extends this prohibition to the states.  See 
Malloy  v.  Hogan,  378  U.S.  1,  6  (1964).    The  right  bars  police  from 
coercing  involuntary  statements  from  individuals,  see  Chambers  v. 
Florida,  309  U.S.  227,  239  (1940),  and  applies  without  regard  to 
whether  the  person  is  in  custody  when  statements  are  so  coerced.  
Thus,  the  right  extends  more  broadly  than  the  prophylactic 
procedures  mandated  in  Miranda  v.  Arizona,  384  U.S.  436  (1966), 
which  apply  only  to  persons  in  custody  to  “secure  the  privilege 
against  self‐incrimination”  in  that  particular  context.  Colorado  v. 
Spring, 479 U.S. 564, 572 (1987) (internal quotation marks omitted).   

       An  actual  violation  of  the  right  against  self‐incrimination 
occurs,  however,  only  when  a  coerced  statement  is  used  against  a 
person “at trial.” United States v. Verdugo‐Urquidez, 494 U.S. 259, 264 
(1990);  accord  United  States  v.  Allen,  864  F.3d  63,  82  (2d  Cir.  2017) 
(observing  that  violation  of  Fifth  Amendment  right  against  self‐
incrimination  “‘occurs  only  at  trial,’  even  if  ‘conduct  by  law 
enforcement officials prior to trial may ultimately impair that right’” 
(quoting  Verdugo‐Urquidez,  494  U.S.  at  264  (emphasis  in  original))). 


                                       45 
                                                                            

Because Mara’s case was dismissed, no challenged statements were 
ever used against him at trial.   

      To  the  extent  he  complains  that  his  statements  were  used  to 
support an arrest warrant that would otherwise have lacked probable 
cause, his claim would appear to invoke the Fourth Amendment right 
against  unreasonable  seizures.  We  need  not  pursue  the  question  of 
how  the  Fourth  and  Fifth  Amendments  might  interact  in  such 
circumstances. See, e.g., Michaels v. New Jersey, 222 F.3d 118, 123 (3d 
Cir.  2000)  (concluding  that  constitutional  guards  against  coerced 
confessions only apply when statements are used at trial, not in arrest 
warrant). For reasons discussed in the immediately preceding point 
of this opinion, we conclude that, even when Mara’s statements are 
deleted  from  the  warrant  application,  the  remaining  facts, 
specifically,  eyewitness  Kazmierczak’s  identification  of  Mara  as 
Blackman’s assailant, convincingly established probable cause for his 
arrest.    Thus,  because  Mara  can  demonstrate  no  Fourth  or  Fifth 
Amendment  injury  from  the  use  of  his  statements  in  a  warrant 
affidavit  otherwise  supported  by  probable  cause,  defendants  are 
entitled  to  qualified  immunity  on  his  coerced  self‐incrimination 
claim. 




      Mara  nevertheless  claims  that,  whether  or  not  his  statements 
were used against him, defendants’ tactics in procuring them violated 
his right to substantive due process.  See Chavez v. Martinez, 538 U.S. 
760,  773  (2003)  (Thomas,  J.)  (plurality  opinion)  (observing  that 
“Fourteenth Amendment’s Due Process Clause, rather than the Fifth 
Amendment’s  Self‐Incrimination  Clause,  would  govern”  such  a 
claim).  To maintain that claim, Mara must show more than official 
misconduct,  or  even  coercion.    He  must  show  that  defendants’ 

                                     46 
                                                                                 

conduct in questioning him was “so egregious, so outrageous that it 
may fairly be said to shock the contemporary conscience.”  County of 
Sacramento v. Lewis, 523 U.S. 833, 847 n.8 (1998); see Rochin v. California, 
342 U.S. 165, 172 (1952); accord Lombardi v. Whitman, 485 F.3d 73, 79 
(2d Cir. 2007). 

       The  Supreme  Court  identified  such  conduct  in  Rochin,  where 
police broke into a defendant’s home, attempted forcibly to pull drug 
capsules from his throat and, finally, pumped his stomach to retrieve 
the capsules.  See Rochin v. California, 342 U.S. at 166.  As the Court 
explained, such conduct was “too close to the rack and the screw to 
permit of constitutional differentiation.” Id. at 210.  Not so, however, 
the  conduct  in  Chavez  v.  Martinez,  538  U.S.  at  774  (holding  that 
questioning  defendant  then  being  treated  for  multiple  gunshot 
wounds  did  not  shock  the  conscience),  or  County  of  Sacramento  v. 
Lewis, 523 U.S. at 854 (holding officer’s high‐speed pursuit of suspect, 
even if undertaken imprudently and with deliberate indifference to 
human  life  lost  in  ensuing  collision,  did  not  shock  the  conscience).  
Nor the conduct in Lombardi v. Whitman, 485 F.3d at 81–85 (holding 
that  officials’  allegedly  false  reassurances  as  to  air  safety  in  lower 
Manhattan after 9/11 attack did not shock the conscience).  In short, 
to  shock  the  conscience  and  trigger  a  violation  of  substantive  due 
process, official conduct must not only be wrong; it must be extremely 
so, “truly brutal and offensive to human dignity.” Id. at 81 (internal 
quotation marks omitted). 

       A  Connecticut  claim  for  intentional  infliction  of  emotional 
distress similarly requires conduct that is “extreme and outrageous.”  
Petyan  v.  Ellis,  200  Conn.  243,  253,  510  A.2d  1337,  1342  (1986) 
(instructing that claim requires showing “(1) that the actor intended 
to inflict emotional distress; or that he knew or should have known 

                                      47 
                                                                                  

that emotional distress was a likely result of his conduct; (2) that the 
conduct  was  extreme  and  outrageous;  (3)  that  the  defendant’s 
conduct  was  the  cause  of  the  plaintiff’s  distress;  and  (4)  that  the 
emotional  distress  sustained  by  the  plaintiff  was  severe”);  accord 
Carrol v. Allstate Ins. Co., 262 Conn. 433, 443, 815 A.2d 119, 126 (2003) 
(holding that claim can be maintained “only where the conduct has 
been so outrageous in character, and so extreme in degree, as to go 
beyond  all  possible  bounds  of  decency,  and  to  be  regarded  as 
atrocious, and utterly intolerable in a civilized community”). 

       Applying these standards here, we conclude that defendants’ 
conduct  during  Mara’s  non‐custodial  interview—which  we  have 
described in detail and which is all video‐recorded and undisputed— 
cannot be characterized as so brutal and offensive, or so outrageous 
and intolerable, much less so extreme, as to recall the rack and screw 
or other unjustifiable intrusions on “bodily integrity.” Washington v. 
Glucksberg,  521  U.S.  702,  720  (1997)  (characterizing  Rochin  as 
delineating  the  right  “to  bodily  integrity”);  see  also  United  States  v. 
Haak, 884 F.3d 400, 409 (2d Cir. 2018) (observing that legal significance 
of video‐recorded—and, therefore, undisputed—interview conduct is 
properly decided de novo on appellate review).  

       The  video‐recording  shows  that  Mara’s  interview,  while 
sometimes  tense—as  might  be  expected  when  criminal  conduct  is 
being discussed—was conducted calmly by officers in plain clothes 
who did not raise their voices, display weapons, or physically restrain 
Mara.  At the start of the interview, Mara was told he did not have to 
answer any questions and could leave at any time.  Mara confirmed 
his understanding of these ground rules.  When, later in the interview, 
Mara  suggested  that  he  might  want  to  speak  with  a  lawyer, 
questioning stopped until Mara clarified that he was not requesting 

                                       48 
                                                                                   

to  speak  to  a  lawyer  at  that  time.    Such  circumstances,  which  have 
informed  our  decisions  granting  qualified  immunity  on  coerced‐
confession claims, see, e.g., United States v. Haak, 884 F.3d at 415; Parsad 
v. Greiner, 337 F.3d 174, 184 (2d Cir. 2003); United States v. Ruggles, 70 
F.3d 262, 265 (2d Cir. 1995), are hardly indicative of police conduct so 
brutal or extreme as to shock the conscience.   

       The same conclusion obtains with respect to both the place of 
the  interview,  an  office  at  Mara’s  college,  which  was  certainly  less 
intimidating than the police station where he had earlier agreed to be 
interviewed, see United States v. Courtney, 463 F.3d at 337; and its hour 
and a half duration, see Rajah v. Mukasey, 544 F.3d 427, 445–46 (2d Cir. 
2008) (holding seven hours of questioning, with two stints in jail cell, 
was  “long  and  tiresome”  but  not  shocking).    Nor  is  a  different 
conclusion warranted if, as Mara contends, defendants changed the 
time  and  site  of  the  interview  to  avoid  his  father’s  attendance.    As 
earlier noted, Mara does not state that he asked to delay the interview 
until his father arrived.  See supra at 34.  In any event, Mara was 21 
years old, college educated, and, as the video‐recording shows, well‐
spoken and self‐possessed.  Questioning an adult in the absence of a 
parent  is  not  so  brutal,  intolerable,  or  shocking  as  to  violate  due 
process or intentionally inflict emotional distress. Cf. Deshawn E. by 
Charlotte  E.  v.  Safir,  156  F.3d  340,  348  (2d  Cir.  1998)  (rejecting  due 
process challenge to short detention, even of minor). 

       Insofar as defendants, in the course of the interview, told Mara 
that  it  would  be  to  his  benefit  to  cooperate  and  that,  otherwise,  he 
would be prosecuted to the full extent of the law, such statements are 
not even coercive, let alone conscious‐shocking.  See United States v. 
Haak, 884 F.3d at 412 (“[T]here is nothing improper in police truthfully 
telling a [suspect] that he will be prosecuted to the full extent of the 

                                       49 
                                                                                  

law if he chooses not to cooperate.”); United States v. Ruggles, 70 F.3d 
at 265 (holding statements conveying benefits of cooperation are “not 
improperly  coercive”  but,  rather,  “common  sense  factual 
observations”).  To the extent defendants went further, implying that 
cooperation  might  prompt  the  Blackman  family  to  forego  pressing 
charges,  while  prosecution  would  put  Mara  in  jail  with  killers, 
robbers, and drug addicts, such tactics may inform the voluntariness 
of  a  defendant’s  ensuing  statements  and,  therefore,  their 
admissibility.    But  no  clearly  established  precedent  holds  such 
conduct conscious‐shocking or intolerable as required to demonstrate 
a  violation  of  due  process  or  intentional  infliction  of  emotional 
distress. See, e.g., Rochin v. California, 342 U.S. at 171; Huguez v. United 
States, 406 F.2d 366, 381–82 (9th Cir. 1968) (concluding that officers’ 
forcible removal of drugs from rectum of handcuffed defendant held 
spread‐eagled  on  table  constitutes  conscious‐shocking  conduct);  cf. 
Green  v.  Scully,  850  F.2d  894,  903  (2d  Cir.  1988)  (observing,  in  case 
where  one  officer  improperly  referenced  electric  chair  while  other 
officer  said  case  was  not  about  electric  chair,  that  other  evidence 
showed ensuing admissions were not coerced).   

       The  same  conclusion  obtains  with  respect  to  defendants’ 
misrepresentations about the strength of the evidence against Mara, 
specifically,  the  insinuation  that  the  police  already  had  eyewitness 
identifications of Mara as Blackman’s assailant when, in fact, the only 
eyewitness  then  known  to  the  police,  Kazmierczak,  had  failed  to 
identify Mara in the first photo array shown to him.  This conduct, 
too, is relevant to voluntariness. See, e.g., Frazier v. Cupp, 394 U.S. 737, 
739 (1969) (holding that officer’s false statement, although relevant to 
voluntariness,  did  not  render  particular  confession  inadmissible); 
United States v. Anderson, 929 F.2d 96, 99 (2d Cir. 1991) (holding that 
even if agent’s statements were “false, misleading, or intended to trick 

                                       50 
                                                                                

and  cajole”  defendant  into  confessing,  suppression  was  warranted 
only  if  totality  of  circumstances  showed  defendant’s  will  was 
overborne by agent’s conduct); Green v. Scully, 850 F.2d at 903 (stating 
that  officer’s  false  representation  of  fingerprint  match  “makes  the 
issue of voluntariness in this case such a close one” but, nevertheless, 
finding confession voluntary). Nevertheless, it is not so outrageous or 
conscience‐shocking as to violate due process. 

       This is not to condone all police deceit or trickery, which can, 
after all, take various forms, from undercover operations, see Hoffa v. 
United  States,  385  U.S.  293  (1966)  (identifying  no  coercion  in  such 
circumstances), to threats to child welfare, see Lynumn v. Illinois, 372 
U.S.  528,  534–35  (1963)  (holding  coercive  repeated  police 
misrepresentations  that  suspect  would  be  deprived  of  financial  aid 
for  dependent  child).    It  is  simply  to  note  that  government 
misrepresentations  about  the  strength  of  its  evidence  may  inform 
voluntariness;  but  such  conduct  here  is  not  so  outrageous  or 
inhumane as to violate due process or Connecticut law. 

       Nor is a different conclusion warranted by the district court’s 
observation that defendants “did not relent” until they got Mara to 
say  that  “their  version  [of  events]  might  be  true,”  i.e.,  that  Mara 
“could”  have  hit  Blackman  and  not  remembered  because  of  how 
drunk  he  was  on  New  Year’s  Eve.  Mara  v.  MacNamara,  2017  WL 
4368612,  at  *5.  Like  the  other  conduct  discussed,  persistent 
questioning may raise voluntariness concerns, but it does not violate 
substantive  due  process.    See  Chavez  v.  Martinez,  538  U.S.  at  775–76 
(holding that even if persistent questioning implicates liberty interest, 
it  is  not  conscious‐shocking).    Indeed,  Mara  himself  appears  to  have 
sown the seed for the challenged police query about what he could have 
done without remembering.  Early in the interview, Mara volunteered 


                                      51 
                                                                                 

that it was only after the fact that he learned of an argument at the party 
where  “Phil”  was  hit  with  a  bottle.  App’x  359.    He  himself  did  not 
“remember” these occurrences, explaining, “I don’t know if it’s because 
I  drank  so  much,  but  I  just  don’t  remember  it.”  Id.    In  these 
circumstances, it was not shocking or brutal for police to have pressed 
him as to whether he might also fail to remember being the person who 
hit Blackman. 

       In sum, because Mara’s interrogation cannot be characterized 
as brutal or extreme, he cannot show a violation of substantive due 
process or state tort law, much less show that established precedent 
would  have  required  every  reasonable  officer  to  have  recognized 
such  violations.    Accordingly,  defendants  are  entitled  to  qualified 
immunity on these claims. 

                                CONCLUSION 

       To  summarize,  we  conclude  that  qualified  immunity  entitles 
defendants  Rilling,  Nook,  and  Hine  to  summary  judgment  on  all 
Mara’s constitutional and state law claims. 

       1. As to Mara’s false arrest and malicious prosecution claims: 
              a. The record cannot support an objectively reasonable 
                  belief that Mara was under arrest on January 2, 2013, 
                  and  thus,  every  reasonable  police  officer  would  not 
                  have been compelled to conclude that probable cause 
                  was required to interview Mara on that date; 
              b. The  February  2013  warrant  for  Mara’s  arrest  was 
                  supported      by      probable        cause,    specifically, 
                  Kazmierczak’s        January     3,     2013     photo‐array 
                  identification  of  Mara  as  Blackman’s  assailant. 
                  Precedent would not compel every reasonable officer 


                                       52 
                                                                           

                to  conclude  that  the  circumstances  of  that 
                identification—inclusion of a different photograph of 
                Mara than that used in the first array—were unduly 
                suggestive, much less so defective as to preclude the 
                identification  from  informing  a  probable  cause 
                determination. Thus, Mara’s second arrest claim fails 
                without  regard  to  whether  allegedly  coerced 
                statements are deleted from the warrant affidavit. The 
                same probable cause conclusion defeats Mara’s claim 
                of a maliciously initiated prosecution. 
      2. Because  Mara’s  allegedly  coerced  statements  were  not 
          necessary to establish probable cause for an arrest warrant—
          their only use—he cannot maintain a coercion claim under 
          the Fifth (or Fourth) Amendment or state law. 
      3. The procedures used to interrogate Mara, including deceit 
          and  fear,  were  nevertheless  not  so  shocking,  brutal,  and 
          inhumane  that  every  reasonable  police  officer  would  be 
          compelled  to  recognize  that  they  violated  substantive  due 
          process. 

      Accordingly,  the  order  denying  qualified  immunity  is 
REVERSED  and  we  direct  the  entry  of  judgment  in  favor  of 
defendants Rilling, Nook and Hine on all outstanding claims. 




                                   53